       Case 1:20-cr-02029-SAB     ECF No. 38    filed 02/24/21   PageID.107 Page 1 of 2




1

2                                                                           FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


3                                                                    Feb 24, 2021
                                                                       SEAN F. MCAVOY, CLERK
4

5                          UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                       No. 1:20-CR-02029-SAB-1

8                        Plaintiff,                  ORDER GRANTING
                                                     DEFENDANT’S MOTION TO
9    vs.                                             MODIFY CONDITIONS OF
                                                     RELEASE AND MOTION TO
10   MARLO JEAN SMITH                                EXPEDITE
     aka Marlo Jean Rosenburg,
11                                                   ECF Nos. 36, 37
                        Defendant.
12         Before the Court is Defendant’s Motion to Modify Conditions of Release

13   (ECF No. 36) and related Motion to Expedite (ECF No. 37). Neither the United

14   States, nor the United States Probation/Pretrial Services Office oppose the Motion.

15   See ECF No. 36 at 2. Specifically, Defendant requests that the Court modify

16   Special Condition No. 8, which Defendant to participate in a program of GPS

17   location monitoring (ECF No. 35), as it is required for a surgery she will have on

18   March 8, 2021. See ECF No. 36-2 at 2. The United States Probation Office has

19   suggested the GPS device be removed on March 7, 2021, and reinstalled as soon as

20   possible. Therefore, for the reasons set forth in the Motion;


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE AND MOTION TO EXPEDITE - 1
       Case 1:20-cr-02029-SAB       ECF No. 38   filed 02/24/21   PageID.108 Page 2 of 2




1         IT IS ORDERED:

2          1.     Defendant’s Motion to Modify Conditions of Release (ECF No. 36) is

3    GRANTED.

4          2.     Defendant’s Motion to Expedite (ECF No. 37) is GRANTED.

5          3.     Special Condition No. 9 (ECF No. 35) shall be MODIFIED to allow

6    for the removal of Defendant’s GPS device on March 7, 2021. Defendant shall

7    report to the United States Probation Office immediately upon being cleared to

8    have the device reinstalled.

9          4.     All other conditions of release shall remain in effect.

10         DATED February 24, 2021

11                                s/Mary K. Dimke
                                  MARY K. DIMKE
12                       UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20


     ORDER GRANTING DEFENDANT’S MOTION TO MODIFY CONDITIONS
     OF RELEASE AND MOTION TO EXPEDITE - 2
